UNITED STATES SECURITIES AND EXCHANGE COMMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 27, 2017 BUSINESS FIRST BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 333-200112 20-5340628 (State of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 500 Laurel Street, Suite 101 Baton Rouge, Louisiana 70801 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(225) 248-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 2.02 Results of Operations and Financial Condition 8.01 Other Events On February 27, 2017, Business First Bancshares, Inc. (the “Company”) issued a letter to its shareholders discussing (i) its results of operations for the quarter and year ended December 31, 2016, and (ii) the declaration of a cash dividend in the amount of $0.05 per share, which is being paid to shareholders of record at the close of business on February 15, 2017. A copy of the shareholder letter is filed as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. The information contained in this Current Report on Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. The Securities and Exchange Commission encourages registrants to disclose forward-looking information so that investors can better understand the future prospects of a registrant and make informed investment decisions. This Current Report on Form 8-K and exhibits may contain these types of statements, which are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, and which involve risks, uncertainties and reflect the Company’s judgment as of the date of this Current Report on Form 8-K. Forward-looking statements may relate to, among other things, operating results and are indicated by words or phrases such as “expects,” “should,” “will,” and similar words or phrases. These statements are subject to inherent uncertainties and risks that could cause actual results to differ materially from those anticipated at the date of this Current Report on Form 8-K. The Company disclaims any obligation to, and will not, update any forward-looking statements to reflect events or circumstances after the date hereof. Investors are cautioned not to rely unduly on forward-looking statements when evaluating the information presented herein. 9.01 Financial Statements and Exhibits (d) Exhibits. The following exhibitsare filed herewith. Exhibit No. Description of Exhibit 99.1 Shareholder letter dated February27, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: February 27, 2017 BUSINESS FIRST BANCSHARES, INC. By: /s/ David R. Melville, III David R. Melville, IIII President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description of Exhibit 99.1 Shareholder letter dated February27, 2017.
